Citation Nr: 1810306	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of head trauma, to include headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, a videoconference hearing was held before the undersigned.  A transcript of that hearing has been added to the record.

In June 2017, the Board remanded the claim for further development.  There has been substantial compliance with the Board's remand directives to decide the claim on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have current residuals of a head injury, including headaches, and his currently diagnosed cluster headaches did not manifest in service or within one year of service separation, nor is such disability causally related to active service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, including headaches, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he experiences headaches due to a head injury sustained in service.  Specifically, he recalls that, while serving on board ship during rough weather, he hit his head on an open file cabinet drawer.  Although the Veteran has testified that he did not seek treatment following this injury (and his STRs are silent as to treatment for such injury), he is competent to report his recollections of the incident and his ongoing symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records show that his head, face, neck and scalp as well as neurologic evaluation were clinically normal and he reported no history of frequent of severe headache on July 1959 enlistment examination.  These records include a September 1960 report of treatment for a 2 days history of cold with a runny nose and headache.  His cold symptoms resolved and the remaining STRs are silent with respect to complaints of or treatment for headaches, including as due to a head injury.  The Veteran's head, face, neck and scalp and neurologic evaluation were clinically normal on August 1962 separation examination.  

An April 2011 letter from the Veteran's private physician states that the Veteran had been in treatment for the past 12 years and had complained of severe headaches during that time.  Private treatment records show that the Veteran underwent a computed tomography (CT) scan in July 1995 in connection with his complaints of chronic headaches.  Notably, a December 1999 report of Initial Outpatient Evaluation by a physiatrist notes that the Veteran's past medical history did not include any trauma to the head or neck.  A July 2000 letter from the Veteran's neurologist notes that, 8-9 years previously, the Veteran began to have pain in the right maxilla which extended into the right naris, eye and periorbital area (thus, estimating the initial onset of the Veteran's headaches to 1991).  The neurologist also noted that magnetic resonance imaging (MRI) and CT scans were normal and neurological review of symptoms was negative.  

An October 2017 VA headaches examination report includes a diagnosis of cluster headaches.  The examiner opined that the Veteran's headaches are less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner noted the Veteran's history of being hit in the back of the head in service when a file-cabinet drawer opened from behind, he was pushed forward, did not fall and there was no loss of consciousness, bump or bleeding.  He did not receive medical attention and continued working, forgetting about the incident until recently to connect his headaches to service.  The Veteran reported that his "headaches started about 25-30 years previously, around 1990," "which would be 40 years after cabinet-file-door injury to back of head on ship" (the examiner subsequently corrected the report to note that the initial onset of the Veteran's headaches was 30 years after service.)  The examiner noted the Veteran had undergone "several" MRI and CT tests, "all of them reporting chronic-sinus-disease but normal brain."  The examiner further noted that the characteristics of the Veteran's headaches were "diagnostic of cluster-headaches" which "are rarely related to trauma to head, but related to migraine-vascular headaches."  

It is not in dispute that the Veteran's symptoms have been diagnosed as cluster headaches during the appeal period.  However, service connection for his headache disorder on the basis that such disability became manifest in service and persisted is not warranted.  As a headache disorder is not initially shown until 1990, 28 years after service separation, service connection on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a) as organic disease of the nervous system) is not warranted.  While service connection may be shown by continuity of symptomatology post service, a headache disorder was not shown until approximately 28 years after service.  Further, the Veteran has repeatedly reported to medical care providers that his headaches began many years (several decades) after service.  To the extent he has asserted that he has had headaches since service, as discussed below, the Board finds such assertions lack credibility as they are inconsistent with his other statements and with the medical evidence of record.  Thus, the preponderance of the evidence is against a finding of continuity.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current cluster headaches.  The Veteran has not submitted any medical opinion or medical literature in support of his claim.  To the extent that the Veteran attempts to support his claim of service connection for a headache disorder by his more recent accounts of continuity of symptoms since service (his October 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension, indicates that his headaches started in March 1962 and he testified during his March 2017 Board hearing that he first started having headaches when he was about 30 years old, in the 1970's), the Board finds such accounts to be inconsistent with contemporaneous clinical data, and not credible.  In this regard, these statements were made for the purposes of obtaining VA benefits approximately 47 years after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case - whether the Veteran experiences current residuals of head trauma, to include headaches, which can be related to service - falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions by the Veteran as to diagnoses and causation have no probative value.  

The only medical opinion in the record that addresses these questions is the October 2017 VA headaches examination report, which found that the Veteran's headache disorder is unrelated to service, including his claimed head injury.  As the opinion reflects familiarity with the record/the Veteran's medical history and includes rationale that cites to supporting factual data, it is probative evidence in this matter and, in the absence of competent (medical) evidence to the contrary, persuasive.  

The preponderance of the evidence is against the claim of service connection for residuals of head trauma, to include headaches; therefore, the benefit of the doubt rule does not apply and the appeal as to this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.


ORDER

Service connection for residuals of head trauma, to include headaches, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


